DETAILED ACTION
Disposition of Claims
Claims 82-101 were pending.  Claims 1-81 and 101 have been cancelled.  New claim 102 is acknowledged and entered.  Amendments to claims 82-83, 87, 91, 96, and 100 are acknowledged and entered.  Claims 82-100 and 102 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0254084 A1, Published 08/13/2020.  Amendments to the specification presented on 02/10/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Terminal Disclaimer
The terminal disclaimer filed on 02/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,183,072 and 10,596,249  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Specification
(Objection withdrawn.)  The objection to the disclosure because it contained an embedded hyperlink and/or other form of browser-executable code, is withdrawn in light of the amendments to the specification.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 82-91 and 93-100 under 35 U.S.C. 101 because the claimed invention was directed to wild-type tilapia lake viruses without significantly more, is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claims 91 and 100 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 91 and 100 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 87-88, 91, 96-97, and 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 


	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 82-101 under 35 U.S.C. 102(a)(1) as being anticipated by Eyngor et. al. (Eyngor M, et. al. J Clin Microbiol. 2014 Dec;52(12):4137-46. Epub 2014 Sep 17; APPLICANT-CITED PRIOR ART; hereafter “Eyngor”) as evidenced by Bacharach et. al. (Bacharach E.  Tilapia lake virus clone 7450 hypothetical protein gene, partial cds GenBank: KJ605629.1.  Dep. 03/20/2014.; hereafter “Bacharach”) is withdrawn in light of the amendments to the claims. 

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 82-101 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of U.S. Patent No. 10,183,072 is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘072 patent. 
(Rejection withdrawn.)  The rejection of Claims 82-101 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-24 of U.S. Patent No. 10,596,249 is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘249 patent.


Conclusion
Claims 82-100 and 102 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648